               Case 1:20-cv-02108-RA Document 1 Filed 03/10/20 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 CHRISTOPHER SADOWSKI,

                                   Plaintiff,                    Docket No. 1:20-cv-2108

           - against -                                           JURY TRIAL DEMANDED

 EPOCH TIMES INC.

                                   Defendant.


                                            COMPLAINT

          Plaintiff Christopher Sadowski (“Sadowski” or “Plaintiff”) by and through his

undersigned counsel, as and for his Complaint against Defendant Epoch Times Inc. (“Epoch

Times” or “Defendant”) hereby alleges as follows:

                                    NATURE OF THE ACTION

          1.      This is an action for copyright infringement under Section 501 of the Copyright

Act and for the removal and/or alteration of copyright management information under Section

1202(b) of the Digital Millennium Copyright Act. This action arises out of Defendant’s

unauthorized reproduction and public display of a copyrighted photograph of Mayor Bill De

Blasio, owned and registered by Sadowski, a professional photographer. Accordingly, Sadowski

seeks monetary relief under the Copyright Act of the United States, as amended, 17 U.S.C. § 101

et seq.

                                  JURISDICTION AND VENUE

          2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
            Case 1:20-cv-02108-RA Document 1 Filed 03/10/20 Page 2 of 7



       3.      This Court has personal jurisdiction over Defendant because Defendant reside

and/or transacts business in New York.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                            PARTIES

       5.      Sadowski is a professional photographer in the business of licensing his

photographs to online and print media for a fee having a usual place of business at 96 9th

Avenue, Hawthorne, NJ 07506.

       6.      Upon information and belief, Epoch Times is a domestic business corporation

duly organized and existing under the laws of the state of New York with a place of business at

229 W. 28th Street, Floor 6, New York, New York 10001. Upon information and belief, Epoch

Times is registered with the New York State Department of Corporations to do business in New

York. At all times material, hereto, Epoch Times has owned and operated a website at the URL:

www.EpochTimes.com (the “Website”).

                                   STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Sadowski photographed Mayor Bill De Blasio (the “Photograph”). A true and

correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Sadowski then licensed the Photograph to the New York Post. On October 11,

2019, the New York Post ran an article that featured the Photograph on its web edition entitled

De Blasio orders review of mental health programs after latest homeless attack. See:

https://nypost.com/2019/10/11/de-blasio-orders-review-of-mental-health-programs-after-latest-

homeless-attack/. Sadowski’s name was featured in a gutter credit identifying him as the
             Case 1:20-cv-02108-RA Document 1 Filed 03/10/20 Page 3 of 7



photographer of the Photograph. A true and correct copy of the Photograph in the article is

attached hereto as Exhibit B.

       9.      Sadowski is the author of the Photograph and has at all times been the sole owner

of all right, title and interest in and to the Photograph, including the copyright thereto.

       10.     The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-190-524.

       B.      Defendant’s Infringing Activities

11.    Epoch Times ran an article on the Website. See:

https://www.epochtimes.com/gb/19/10/12/n11583628.htm. The article featured the Photograph.

A true and correct copy of the article and a screenshot of the Photograph on the article are

attached hereto as Exhibit C.

       12.     Epoch Times did not license the Photograph from Plaintiff for its article, nor did

Epoch Times have Plaintiff’s permission or consent to publish the Photograph on its Website.

                            FIRST CLAIM FOR RELIEF
                   (COPYRIGHT INFRINGEMENT AGAINST EPOCH TIMES)
                               (17 U.S.C. §§ 106, 501)


       14.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-12 above.

       15.     Epoch Times infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Epoch Times is not, and has never been,

licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.
                Case 1:20-cv-02108-RA Document 1 Filed 03/10/20 Page 4 of 7



          16.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          17.     Upon information and belief, the foregoing acts of infringement by Epoch Times

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          18.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

    19.    Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

          infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C.

          § 504(c).

    20.     Plaintiff further is entitled to his attorney’s fees and full costs pursuant to 17 U.S.C. §

          505.

                    SECOND CLAIM FOR RELIEF
 INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION AGAINST EPOCH
                              TIMES
                          (17 U.S.C. § 1202)

          19.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-20 above.

          20.     Upon information and belief, in its article on the Website, Epoch Times copied

the Photograph from the New York Post which contained a gutter credit underneath the

Photograph stating “Christopher Sadowski” and intentionally and knowingly removed copyright

management information identifying Plaintiff as the photographer of the Photograph.

          21.     The conduct of Epoch Times violates 17 U.S.C. § 1202(b).
             Case 1:20-cv-02108-RA Document 1 Filed 03/10/20 Page 5 of 7



       22.     Upon information and belief, Epoch Times falsification, removal and/or alteration

of the aforementioned copyright management information was made without the knowledge or

consent of Plaintiff.

       23.     Upon information and belief, the falsification, alteration and/or removal of said

copyright management information was made by Epoch Times intentionally, knowingly and with

the intent to induce, enable, facilitate, or conceal their infringement of Plaintiff’s copyrights in

the Photograph. Epoch Times also knew, or should have known, that such falsification, alteration

and/or removal of said copyright management information would induce, enable, facilitate, or

conceal their infringement of Plaintiff’s copyrights in the Photograph.

       24.     As a result of the wrongful conduct of Epoch Times as alleged herein, Plaintiff is

entitled to recover from Epoch Times the damages, that he sustained and will sustain, and any

gains, profits and advantages obtained by Epoch Times because of their violations of 17 U.S.C. §

1202, including attorney’s fees and costs.

       25.     Alternatively, Plaintiff may elect to recover from Epoch Times statutory damages

pursuant to 17 U.S.C. § 1203(c) (3) in a sum of at least $2,500 up to $25,000 for each violation

of 17 U.S.C. § 1202.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant Epoch Times be adjudged to have infringed upon Plaintiff’s

               copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      The Defendant Epoch Times be adjudged to have falsified, removed and/or

               altered copyright management information in violation of 17 U.S.C. § 1202.
            Case 1:20-cv-02108-RA Document 1 Filed 03/10/20 Page 6 of 7



       3.     Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s profits,

              gains or advantages of any kind attributable to Defendant’s infringement of

              Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

              per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       4.     That, with regard to the Second Claim for Relief, Plaintiff be awarded either:

              a) Plaintiff’s actual damages and Defendant’s profits, gains or advantages of any

              kind attributable to Defendant’s falsification, removal and/or alteration of

              copyright management information; or b) alternatively, statutory damages of at

              least $2,500 and up to $ 25,000 for each instance of false copyright management

              information and/or removal or alteration of copyright management information

              committed by Defendant pursuant to 17 U.S.C. § 1203(c);

       5.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       6.     That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

              17 U.S.C. § 505;

       7.     That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

              17 U.S.C. § 1203(b);

       8.     That Plaintiff be awarded pre-judgment interest; and

       9.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).


Dated: Valley Stream, New York
   Case 1:20-cv-02108-RA Document 1 Filed 03/10/20 Page 7 of 7



March 10, 2020
                                          LIEBOWITZ LAW FIRM, PLLC
                                          By: /s/Richard Liebowitz
                                               Richard P. Liebowitz
                                          11 Sunrise Plaza, Suite 305
                                          Valley Stream, New York 11580
                                          Tel: (516) 233-1660
                                          RL@LiebowitzLawFirm.com

                                   Attorneys for Plaintiff Christopher Sadowski
